COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN RE: PROFESSIONAL FOOD                       §             No. 08-08-00200-CV
  SYSTEMS AND PILGRIM’S PRIDE
  CORPORATION,                                   §        AN ORIGINAL PROCEEDING

                       Relators.                 §               IN MANDAMUS

                                                 §

                                             §
                                           ORDER

       The Court has received Relators’ agreed motion to reinstate the appeal following the

lifting of a bankruptcy stay. The motion is GRANTED. It is therefore ORDERED that the

above styled and numbered cause is hereby REINSTATED.

       IT IS SO ORDERED this 10th day of November, 2021.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.